HOOD, Judge.
This is an action for damages filed by George Augustus and Mrs. George Augustus against BRS Recreation, Inc., Sul America Fire, Marine and Accident Insurance Company, Peter Smith and Howard Broussard. Judgment was rendered by the trial court dismissing plaintiffs’ demands and rejecting the third party demand of BRS Recreation, Inc. Appeals were taken by plaintiffs, Mr. and Mrs. Augustus, and by defendants, BRS Recreation, Inc., Peter Smith and Howard Broussard.
Plaintiffs-appellants have never submitted briefs and they failed to appear on the date the case was scheduled for argument and no explanation has been given as to their failure to appear. This court may ex proprio motu consider as abandoned and dismiss an appeal in a case in which the appellant has neither appeared nor filed a brief prior to the date fixed for submission of the case. Uniform Rules, Courts of Appeal, Rule VII, Section 5(b), 8 LSA-R.S., page 392. We hereby invoke that rule and dismiss the appeal as to the plaintiffs-appellants at their costs.
All of the remaining parties to this suit have filed a joint motion to dismiss the appeals taken by defendants, BRS Recreation, Inc., Peter Smith and Howard Brous-sard. In response to that joint motion, and in accordance with the provisions of Rule VII, Section 3 (8 LSA-R.S., page 391), the appeals taken by said defendants are dismissed at their costs.
Appeals dismissed.